Citation Nr: 0617946	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-23 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1952 to November 1954.  This matter is before the 
Board of Veterans' Appeals (Board) from an August 2002 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  In November 2004, the veteran 
testified before the undersigned Acting Veterans Law Judge at 
the RO.  A transcript of the hearing is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the evidence of record notes that the veteran's 
service medical records were presumably destroyed in the 
accidental fire at the National Personnel Records Center 
(NPRC) in 1973.  The Board notes that in cases such as this, 
where the veteran's service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In 
this case, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim.

In May 2002, the veteran had provided a signed VA Form 21- 
4142, Authorization and Consent, in order for the RO to 
obtain his medical records, dated in 1970, from Dr. William 
Stephens in Tyler Texas.  By a letter dated in May 2002 and a 
rating decision issued in August 2002, the RO informed the 
veteran that he failed to provide an address for Dr. 
Stephens.  Thereafter, in a notice of disagreement received 
by the RO in April 2003, the veteran provided an address for 
Dr. Stephens.  During a November 2004 travel Board hearing, 
the veteran's wife again noted that an address had been 
provided for Dr. Stephens.  There is no indication that the 
RO ever requested the treatment records from Dr. Stephens.  

The Board finds that the RO should request medical records 
from all providers and facilities for which the veteran 
provides releases-including Dr. Stephens, for which a release 
has already been provided-notwithstanding any individual 
efforts the veteran may have taken to obtain such records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding any non-federal evidence VA seeks and is unable to 
obtain, the RO should notify the veteran of the identity of 
the records it could not obtain, its efforts to obtain the 
records, any further actions VA will take regarding them, and 
that he is ultimately responsible for providing the evidence.  
38 C.F.R. § 3.159(e).

The Board regrets any further delay in this matter.  However, 
for the reason noted above, the case is REMANDED for the 
following action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment (and in 
particular, medical records from Dr. 
Stephens for which a release has already 
been provided).

If any requested records are unavailable, 
or the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran so notified.

2.  The RO should then undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran.  If the RO 
is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and request 
him to submit the outstanding evidence.

3.  Thereafter, the RO should then 
undertake any other development required 
to comply with the VCAA and implementing 
regulations, to include obtaining any 
medical opinions deemed necessary.

4.  Then, the RO should readjudicate the 
issue of entitlement to service 
connection for bilateral hearing loss 
disability in light of all pertinent 
evidence and legal authority.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before the claims folder is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



